DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Stein on 02/16/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended) A secure collaborative data communications network including:
a primary node, associated with a primary entity, and configured to enable collaboration of features or structure of a secondary node using a template arrangement; 
a secondary node, associated with a secondary entity under control of the first primary entity, and configured to replicate the collaboration of features or structure from the primary node; and
wherein each node is virtual and includes an automated controller configured such that the stand-up and configuration of each node is a fully automated process standing up and coupling multiple nodes together, each node once stood-up is able to locate other nodes on the network; and
wherein each one of the virtual nodes is configured to operate:
and
independently and continue to provide access to hosted collaborative applications and content hosted on the virtual node when the virtual node is not connected to the network.

Claim 18 (Currently Amended) A method as claimed in claim 16, further involving: 
a step of automatically applying metadata to both nodes using contextual information and/or metadata rules; 
replicating data objects, associated metadata and/or security context between the nodes so that the nodes are configured to securely search content across other nodes; 
creating the primary node using automated provisioning scripts; creating the secondary node using automated provisioning scripts; 
seeding user identities into the primary node; 
seeding user identities into the secondary node; 
the primary node establishing collaboration functionality between the primary and secondary nodes, 
the collaboration functionality being described through a series of metalanguage definitions and implemented through a structured activity manager; 
the primary node establishing replication patterns between the two nodes; 
deploying the secondary node into the physical environment; {01528842.DOCX / } Page 6 of 25App. No. 16/215,224Confirmation No. 1391 Response to 4/22/2020 Non-Final Office ActionArt Unit: 2452
for both nodes, modifying the collaboration of features or structure via updated layered template definitions; and/or 


Claim 19 (Canceled).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowable for the reasons specified in applicant’s remarks filed on 10/09/2020, pages 15-17 and 21-23 and specifically because the prior art fails to show or render obvious a secure collaborative data communications network including a primary node associated with a primary entity and a secondary node associated with a secondary entity under control of the first entity, the secondary node replicating collaboration of features or structure from the primary node, wherein each node once stood-up is able to automatically locate other nodes on the network to form a coupled federated network when connected to the network and independently and continue to provide access to hosted collaborative application and content hosted on the node when the node is not connected to the network.
Therefore, claims 1-18 are allowed.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark et al. (US 9648101) discloses a synchronization protocol for loosely coupled devices to synchronize with one another in a multi-master synchronization environment.
Estrada (US 20030135565) discloses replicating a collaborative space from an electronic mail environment in one computer to another electronic mail environment in another computer.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM H DUONG whose telephone number is (571)270-3145.  The examiner can normally be reached on M-F 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/L.H.D./Examiner, Art Unit 2452                                                                                                                                                                                                        
/THOMAS J DAILEY/Primary Examiner, Art Unit 2452